DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action supersedes all previous office actions and re-starts Applicant’s time limit to respond.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/03/2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-25, 28-31, 34-37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (U.S. Patent No. 6,241,724) in view of Goldin et al. (U.S. Patent No. 6,569,160). Regarding claim 21, Fleischman discloses a medical device comprising: an implant tool 120 configured to define an insertion path through tissue of a patient, wherein the implant tool comprises: an elongated body defining a lumen 131, wherein the elongated body comprises a proximal section and a distal section, the distal section defining a portion of the lumen and comprising a conductive portion 122/124/126 that extends around less than an entire outer perimeter of the elongated body (see Figures 22-24). However, while it can be seen in Figure 25 of Fleischman that there are conductors which connect the electrode to various portions of the circuit 170, Fleischman fails to disclose an electrical contact positioned at the proximal section of the elongated body and electrically connected to the conductive portion. Goldin teaches a system and method for detecting electrode-tissue contact that delivers ablation energy (see Abstract) that KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 22, Fleischman discloses that the conductive portion comprises a partial ring electrode or a segmented electrode (see Figure 24 and col. 10, ln. 52-57).
Regarding claim 23, Fleischman discloses a conductive element 146/148 within the elongated body and electrically coupling the conductive portion to the electrical contact (see Figure 25).
Regarding claim 24, Fleischman discloses that the conductive portion comprises a first conductive portion 122/124/126, and wherein the elongated body comprises a plurality of conductive portions 122/124/126 comprising the first conductive portion, the conductive portions of the plurality of conductive portions being located at different circumferential positions around the elongated body (see Figure 24).
Regarding claim 25, Fleischman discloses that the electrical contact comprises a first electrical contact 21 (see Figure 1 and col. 4, ln. 60-col. 5, ln. 3), and wherein the elongated body comprises a plurality of electrical contacts positioned at the proximal section of the elongated body, the plurality of electrical contacts comprising the first electrical contact, wherein each electrical contact of the plurality of electrical contacts is electrically coupled to a respective 
Regarding claim 28, Fleischman discloses that the elongated body comprises a shape memory material, polyurethane (see col. 11, ln. 2-3, where it can be seen from Figure 22 that plug 132 is part of the elongated body).
Regarding claim 29, it is respectfully submitted that electrodes 122/124/126 make up a portion of the elongated body (see Figure 22). While claim 21 requires a single conductive portion, 122, elements 124 and 126 can be considered part of the elongated body and, thus, the elongated body is constructed from a metal (electrodes are described as being constructed from gold or platinum in col. 4, ln. 46-47).
Regarding claim 30, Fleischman discloses that the elongated body is constructed from a polymer (see col. 11, ln. 2-3, where it can be seen from Figure 22 that plug 132 is part of the elongated body).
Regarding claim 31, Fleischman discloses that the elongated body further comprises a marker 136 aligned with the conductive portion to indicate a direction in which the conductive portion faces (see Figure 23 and col. 10, ln. 61-65).
Regarding claim 34, Fleischman discloses a system comprising: an implant tool 120 configured to define an insertion path through tissue of a patient, wherein the implant tool comprises: an elongated body defining a lumen 131, wherein the elongated body comprises a proximal section and a distal section, the distal section defining a portion of the lumen and comprising a conductive portion 122/124/126 that extends around less than an entire outer perimeter of the elongated body (see Figures 22-24); and stimulation circuitry 23 configured to generate electrical stimulation, wherein the conductive portion of the elongated body is configured to be electrically connected to the stimulation circuitry via the electrical contact to deliver the electrical stimulation to tissue of a patient (see Figure 25, col. 4, ln. 65-col. 5, ln. 3 and col. 11, ln. 45-48). However, while it can be seen in Figure 25 of Fleischman that there are conductors which KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 35, Fleischman discloses a processor 16 configured to control the stimulation circuitry to generate the electrical stimulation based on a predefined set of electrical stimulation parameter values (see col. 4, ln. 66-col. 5, ln. 3, col. 5, ln. 26-31, and col. 12, ln. 13-16).
Regarding claim 36, Fleischman discloses a user interface; and a processor configured to control the stimulation circuitry to generate the electrical stimulation based on electrical stimulation parameter values received from a user via the user interface (see col. 6, ln. 27-30).
Regarding claim 37, Fleischman discloses that the conductive portion comprises a first conductive portion 122/124/126, and wherein the elongated body comprises a plurality of conductive portions 122/124/126 comprising the first conductive portion, the conductive portions of the plurality of conductive portions being located at different circumferential positions around the elongated body (see Figure 24).
Regarding claim 39, Fleischman discloses a method comprising: advancing an implant tool through tissue of a patient to a target site within the patient (Figure 23 shows the implant tool adjacent tissue ET and, thus, it is inherent that it was advanced through tissue of a patient to a target site within the patient), wherein the implant tool 120 is configured to define an insertion path through the tissue and comprises: an elongated body defining a lumen 131, wherein the elongated body comprises a proximal section and a distal section, the distal section defining a portion of the lumen and comprising a conductive portion 122/124/126 that extends around less than an entire outer perimeter of the elongated body (see Figures 22-24); and delivering electrical stimulation to the patient via the conductive portion of the elongated body (see col. 11, ln. 45-48). However, while it can be seen in Figure 25 of Fleischman that there are conductors which connect the electrode to various portions of the circuit 170, Fleischman fails to disclose an electrical contact positioned at the proximal section of the elongated body and electrically connected to the conductive portion. Goldin teaches a system and method for detecting electrode-tissue contact that delivers ablation energy (see Abstract) that includes a elongate body 20 with distal electrodes 24/28 and an electrical contact 44 positioned at the proximal section of the elongated body and electrically connected to electrodes 24/28 in order to couple the electrodes to circuits to control such electrodes (see Figure 1 and col. 11, ln. 26-28). It would have been obvious to one having ordinary skill in the art to modify the invention of Fleischman to include an electrical contact positioned at the proximal section of the elongated body and electrically connected to the conductive portion, as taught by Goldin, in order to couple the conductive portions to the circuitry shown in Figure 25 of Fleischman, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claims 26, 27, 32, 33, 38, and 40-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792